Citation Nr: 0105975	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and sister


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1969.  This appeal arises from a February 1999 
rating decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).

In December 2000, the veteran testified by videoconference 
hearing before the Board of Veterans' Appeals (Board) member 
rendering this decision.

On his VA Form 9 received in April 1999, the veteran raised 
the issue of entitlement to a total rating based on 
individual unemployability.  That issue is hereby referred to 
the RO for initial consideration.


FINDINGS OF FACT

1.  The evidence demonstrates that the veteran is socially 
isolated and withdrawn, and has apparently not worked 
steadily in several years.

2.  The veteran's service connected post-traumatic stress 
disorder causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

3.  The medical findings do not indicate the presence of: 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, and not in 
excess thereof, since April 20, 1998, for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
granted by rating decision of February 1999.  A 30 percent 
evaluation was assigned from April 1998.  The veteran 
contends that he is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.

The veteran's post-traumatic stress disorder is rated under 
code 9411.  Under that code section, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The current 30 percent evaluation is appropriate where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. Part 4, Diagnostic Code 9411 (2000).

The veteran was seen on an outpatient basis in June 1998.  He 
reported severe anxiety with severe sleep disturbance and 
depressed mood.  There were no hallucinations or suicidal 
thoughts present.  He continued to report nightmares and 
flashbacks of combat experiences.  On examination, the 
veteran was alert and oriented.  He was essentially anxious, 
with rapid pressured speech but organized thought processes.  
Affect was reactive and appropriate to mood.  There were no 
signs of psychosis and no suicidal thoughts.  The Global 
Assessment of Functioning (GAF) score was estimated at 40.  A 
January 1999 treatment note indicated a GAF score of 50.  

A VA examination was conducted in February 1999.  The veteran 
reported that he had once worked as a police officer, but had 
been unable to hold any job for more than a few months.  The 
veteran seemed preoccupied with his thoughts regarding events 
in Vietnam.  The veteran's voice began trembling when he 
talked about his experiences in Vietnam.  He reported that he 
only slept two to three hours per night due to nightmares.  
During the day, he sat on his porch or visited friends.  The 
veteran noted that he had attempted suicide in the past but 
had no current ideation.  On examination, the veteran 
exhibited fair grooming and hygiene.  He was cooperative and 
attempted to answer questions, but his responses were 
rambling and disorganized.  The veteran appeared to be 
preoccupied with his inner thoughts and oftentimes 
spontaneously began to talk of some event that occurred in 
Vietnam.  He exhibited a constricted range of affective 
response which was intensely related to thought content.  
There was no evidence of hallucinatory experiences or any 
delusional thinking.  The veteran was able to set priorities 
and make appropriate decisions to common problems of daily 
living.  He seemed capable of managing his financial affairs 
without any assistance.  The diagnosis was post-traumatic 
stress disorder.  The examiner noted that the veteran 
exhibited sleep disturbance, difficulty falling asleep and 
staying asleep, difficulty focusing his attention, and 
anxiety when discussing events that occurred in Vietnam.  He 
had intrusive thoughts and seemed to experience flashbacks to 
Vietnam events.  The veteran had no sense of the future and 
lacked interest in any pleasurable or meaningful activities.  
The GAF score was 60.  The examiner noted past suicidal 
ideation and attempts, and that the veteran had no friends 
and was socially isolated and withdrawn.

In August 2000, the veteran reported a relapse of drinking 
following the explosion of a cigarette lighter that triggered 
flashbacks.  He complained of continued anxiety and depressed 
mood.  The GAF was 42.

An October 2000 treatment note showed the veteran seen on an 
emergent basis complaining of hearing bombs and people coming 
to his door who were not really there.  He denied harmful 
ideation, plan, or intent.  The GAF was again noted as 42.

The medical evidence since April 1998 has shown GAF scores 
from 42 to 60, but mostly in the 41 to 50 range.  Serious 
symptoms indicated by a GAF score between 41 and 50 are shown 
by suicidal ideation, severe obsessional rituals, frequent 
shoplifting or where the individual has no friends and is 
unable to keep a job.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 
(4TH ed. rev., 1994).

The Board finds that the veteran's post-traumatic stress 
disorder disability most closely meets the 70 percent 
evaluation.  The criteria for that evaluation include: 
suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships, 
most of which the veteran manifests.  

However, the record does not establish total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. Part 4, Code 9411 (2000).  Recent 
examinations have shown no hallucinations or delusions.  He 
was alert and oriented, and there were no hygiene problems 
noted.  There were no problems with the activities of daily 
living, and no current suicidal ideation.

Accordingly, the Board finds that the record shows that the 
veteran is entitled to an evaluation of 70 percent, but not 
in excess thereof, for post-traumatic stress disorder, for 
the period from April 20, 1998, to the present.  38 C.F.R. 
Part 4, Code 9411 (2000).  In this regard, see Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).


ORDER

An evaluation of 70 percent, and not in excess thereof, for 
post-traumatic stress disorder, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

